DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/02/2022 after final in which, claim 21 is currently amended, claims 31-36 are presently canceled while claims 1-20, and 26 have been previously canceled. By this amendment, claims 21-25,27-30 are now pending in the application.
Allowable Subject Matter
Claims 21-25, 27-30 (renumbered 1-9) are allowed over the prior art of record. 
 Regarding claim 21, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “A canopy comprising: a frame structure;  at least one superstructure coupled to the frame structure; the superstructure configured to move between an engaged configuration and a load/unload configuration; and at least one high capacity storage unit releasably, operably coupled to the at least one superstructure, the at least one high capacity storage unit comprising at least one of a battery capable of storing at least 10 kWatt/Hours, an inverter, or a combination thereon, wherein the at least one high capacity storage unit is sized to be loaded/unloaded into the at least one superstructure when the at least one superstructure is in the load/unload configuration and the at least one high capacity storage unit is configured to operably couple to a load when the at least one superstructure is in the engaged configuration”.
Claims 22-25,27-30 depend either directly or indirectly from claim 21 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892 given in office actions paper Nos./mail dates 20220124 and 20210924.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 13, 2022